 1                                                                 HONORABLE RICHARD JONES
 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                           Cause No. CR20-197 RAJ
 9                    Plaintiff,                         ORDER APPOINTING
               vs.                                       DISCOVERY COORDINATOR
10
     (1) JOSE LUIS IBARRA-VALLE,
11   (2) JESUS GUTIERREZ-GARCIA,
     (3) JESUS GARNICA-MELGOZA,
12   (4) HUMBERTO GARCIA,
     (5) SANTOS CARO,
13   (6) CHARLES HOFFMAN,
     (7) LEE WALLETE, and
14   (8) TISHA GIRTZ,

15                    Defendants.

16
               It is hereby ORDERED that Russell M. Aoki of Aoki Law, PLLC is appointed as
17
     Coordinating Discovery Attorney for Court-appointed Defense Counsel.
18
               The Coordinating Discovery Attorney shall oversee any discovery issues common to all
19
     Defendants. His responsibilities will include:
20
           •   Managing and, unless otherwise agreed upon with the Government, distributing
21             discovery produced by the Government and relevant third-party information common to
               all Defendants;
22   ///

23


      ORDER APPOINTING DISCOVERY                                                       Gilbert H. Levy
      COORDINATOR - 1                                                                          Attorney at Law
                                                                                        2125 Western Avenue, Ste 330
                                                                                         Seattle, Washington 98121
                                                                                     (206) 443-0670 Fax: (866) 471-6818
 1      •   Assessing the amount and type of case data to determine what types of technology should
            be evaluated and used so duplicative costs are avoided and the most efficient and cost-
 2          effective methods are identified;
 3      •   Acting as a liaison with federal prosecutors to ensure the timely and effective exchange
            of discovery;
 4
        •   Identifying, evaluating, and engaging third-party vendors and other litigation support
 5
            services;
 6
        •   Assessing the needs of individual parties and further identifying any additional vendor
            support that may be required—including copying, scanning, forensic imaging, data
 7
            processing, data hosting, trial presentation, and other technology depending on the nature
            of the case;
 8

 9      •   Identifying any additional human resources that may be needed by the individual parties
            for the organization and substantive review of information; and
10
        •   Providing training and support services to the Defense teams as a group and individually.
11

12          When executing these responsibilities, the Coordinating Discovery Attorney shall assess

     the most effective and cost-efficient manner to organize the discovery with input from Defense
13
     Counsel.
14
            The Coordinating Discovery Attorney’s duties do not include providing representation
15
     services, and therefore will not be establishing an attorney-client relationship with any of the
16
     defendants. Discovery intended for Counsel of a specific defendant and not to be shared among
17
     all Defense Counsel, shall be produced by the Government directly to Defense Counsel for that
18
     defendant. For discovery common to all Defendants, discovery issues specific to any defendant
19
     shall be addressed by Defense Counsel directly with the Government and not through the
20
     Coordinating Discovery Attorney.
21
            For any common discovery already produced by the Government prior to this Order, the
22

23   Government shall provide a copy to the Coordinating Discovery Attorney within 14 days. Any


      ORDER APPOINTING DISCOVERY                                                           Gilbert H. Levy
      COORDINATOR - 2                                                                              Attorney at Law
                                                                                            2125 Western Avenue, Ste 330
                                                                                             Seattle, Washington 98121
                                                                                         (206) 443-0670 Fax: (866) 471-6818
 1   additional discovery not already produced shall be provided directly to the Coordinating
 2   Discovery Attorney, who shall duplicate and distribute the discovery to all Defense Counsel,
 3   unless the Government elects to produce discovery directly to Defense Counsel with a
 4   simultaneous copy to the Coordinating Discovery Attorney. The Government shall work with
 5   the Coordinating Discovery Attorney to provide discovery in a timely manner.
 6          The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for
 7   outside services and shall monitor all vendor invoices for these services including confirming the
 8   work previously agreed to be performed. However, the Court acknowledges his time and the
 9   time spent by his staff will be paid by the Administrative Office of the U.S. Courts, Defender
10   Services Office. All petitions for outside services shall include a basis for the requested funds
11   and a determination that the costs of the services are reasonable.
12          The Coordinating Discovery Attorney shall also provide this Court with monthly ex parte
13   status reports depicting the status of work and whether that work remains within the budget of
14   any funds authorized by the Court, with the copy provided to Defense Counsel.
15          DATED this 28th day of April, 2021.
16

17                                                         A
18                                                         The Honorable Richard A. Jones
                                                           United States District Judge
19

20

21

22

23


      ORDER APPOINTING DISCOVERY                                                          Gilbert H. Levy
      COORDINATOR - 3                                                                             Attorney at Law
                                                                                           2125 Western Avenue, Ste 330
                                                                                            Seattle, Washington 98121
                                                                                        (206) 443-0670 Fax: (866) 471-6818
